IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                No. 07-50954                               FILED
                              Summary Calendar                            July 30, 2008

                                                                     Charles R. Fulbruge III
UNITED STATES OF AMERICA                                                     Clerk

                                            Plaintiff-Appellee

v.

ARNULFO HERNANDEZ-MOLINA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:06-CR-1012-2


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Arnulfo Hernandez-Molina has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Following the filing of counsel’s Anders motion,
Hernandez-Molina filed a motion seeking appointment of counsel. The record
is insufficiently developed to allow consideration at this time of Hernandez-
Molina’s claim of ineffective assistance of counsel; such claims generally “cannot



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 07-50954

be resolved on direct appeal when [they have] not been raised before the district
court since no opportunity existed to develop the record on the merits of the
allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted).
      Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.       Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Hernandez-Molina’s
motion for appointment of counsel is DENIED. See United States v. Wagner, 158
F.3d 901, 902-03 (5th Cir. 1998).




                                         2